                 Case 1:20-cv-01602-GHW Document 12 Filed 05/09/20 Page 1 of 1
                                        Timothy J. Straub                                                        Dentons US LLP
                                        Managing Associate                                            1221 Avenue of the Americas
                                                                                                        New York, NY 10020-1089
                                        timothy.straub@dentons.com                                                  United States
                                        D   +1 212 768 6821
                                                                                      ••   Salans FMC SNR Denton McKenna Long
                                                                                                                   dentons.com


                                                                                              USDC SDNY
                                                                                              DOCUMENT
                                                                                              ELECTRONICALLY FILED
       May 8, 2020                                                                            DOC #:
                                                                                              DATE FILED: 5/9/20

       VIA ECF


       The Honorable Gregory H. Woods
       United States District Judge                            MEMORANDUM ENDORSED
       Southern District of New York
       500 Pearl Street, Courtroom 12C
       New York, New York 10007


       Re:    Williams v. Clearwater Spas, Inc., 20-cv-01602-GHW

       Dear Judge Woods:

       We represent defendant Clearwater Spas, Inc. (“Defendant”) in the above-referenced matter. We write
       on behalf of the parties to jointly and respectfully move the Court to adjourn the early mediation currently
       to take place before May 21, 2020 (Dkt. 6). The parties also jointly and respectfully request that the Initial
       Pretrial Conference currently set for June 5, 2020 at 4:00 p.m. be adjourned (Dkt. 5).

       Defendant further respectfully moves the Court to extend Defendant’s deadline to answer, move, or
       otherwise respond to Plaintiff’s complaint from May 18, 2020 to June 17, 2020. Plaintiff consents to this
       request. This is the second request for an extension of time to respond to Plaintiff’s complaint (Dkt. 9)
       and the Court granted the first request (Dkt. 10).

       The counsel for the parties are currently in communication regarding Plaintiff’s claims and allegations,
       and do not believe that use of Court resources is required at this time to further their efforts to explore the
       voluntary dismissal of all claims. The request is further warranted in light of the current closures and
       complications created by concerns over COVID-19.

       We thank the Court for its courtesies and consideration.

                                                              Respectfully submitted,


                                                              /s/ Timothy J. Straub
                                                              Timothy J. Straub

       cc:     All counsel of record (by ECF)

Application granted. The initial pretrial conference scheduled for June 4, 2020 is adjourned to August 20, 2020 at
4:00 p.m. The joint status letter and proposed case management plan described in the Court’s February 26, 2020
order, Dkt. No. 5, are due no later than August 13, 2020. The deadline for Defendant to answer or otherwise
respond to Plaintiff’s complaint is extended from May 18, 2020 to June 17, 2020. The parties’ deadline to engage
in a mediation is adjourned sine die.
SO ORDERED.                                                          _____________________________________
                                                                            GREGORY H. WOODS
Dated: May 9, 2020                                                         United States District Judge
